File No . 33-00823 811-4430 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 37 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 37 [X] (Check appropriate box or boxes.) Dreyfus 100% U.S. Treasury Money Market Fund (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering April 30, 2012 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on April 30, 2012 pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus U.S. Treasury Funds Prospectus May 1, 2012 Dreyfus 100% U.S. Treasury Money Market Fund Ticker Symbol: DUSXX Dreyfus U.S. Treasury Intermediate Term Fund Ticker Symbol: DRGIX Dreyfus U.S. Treasury Long Term Fund Ticker Symbol: DRGBX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summaries Dreyfus 100% U.S. Treasury Money Market Fund 1 Dreyfus U.S. Treasury Intermediate Term Fund 3 Dreyfus U.S. Treasury Long Term Fund 6 Fund Details Goal and Approach 9 Investment Risks 10 Management 11 Shareholder Guide Buying and Selling Shares 13 General Policies 15 Distributions and Taxes 17 Services for Fund Investors 17 Financial Highlights 20 For More Information See back cover. Fund SummaryDreyfus 100% U.S. Treasury Money Market FundInvestment Objective The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual Fund Operating Expenses (expenses that you pay each year as percentage of the value of your investment) Management fees 0.50 Other expenses (including shareholder services fees) 0.12 Total annual fund operating expenses 0.62 ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $63 $199 $346 $774 Principal Investment Strategy As a money market fund, the fund is subject to the maturity, liquidity, quality and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help it maintain a stable share price of $1.00. To pursue its goal, the fund invests only in U.S. Treasury securities Principal RisksAn investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund.The fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the fund's share price from falling below $1.00.
